                IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF OHIO
                    WESTERN DIVISION AT DAYTON

UNITED STATES OF AMERICA,

                             Plaintiff,           :      Case No. 2:15-cr-240
                                                         Also 2:19-cv-3863

                                                         District Judge Edmund A. Sargus, Jr.
       -   vs   -                                        Magistrate Judge Michael R. Merz

FREDERICK A. McSHAN,

                             Defendant.           :



  DECISION AND ORDER DENYING MOTION FOR FINDINGS OF
  FACT AND CONCLUSIONS OF LAW; SUPPLEMENTAL REPORT
                AND RECOMMENDATIONS


       This action under 28 U.S.C. § 2255, brought pro se by Defendant Frederick McShan, is

before the Court on McShan’s Motion for Findings of Fact and Conclusions of Law under

Fed.R.Civ.P. 52(a) (ECF No. 511) as well as his Objections (ECF No. 506) to the Magistrate

Judge’s Report and Recommendations recommending that the Motion to Vacate be denied (the

“Report,” ECF No. 499). District Judge Sargus has recommitted the case for reconsideration in

light of the Objections (ECF No. 510).




                                             1
Motion for Findings and Conclusions



       McShan’s Motion for Findings of Fact and Conclusions of Law is not well taken. Rule 12

of the Rules Governing § 2255 Motions permits application of the Federal Rules of Civil Procedure

to § 2255 Cases when they are not inconsistent with the § 2255 Rules. In “an action tried on the

facts without a jury . . the court must find the facts specially and state its conclusions of law

separately.” FED.R.C IV.P. 52(a). In a § 2255 proceeding there is no trial at all. There can be an

evidentiary hearing, but none has been held in this case. The Fed.R.Civ.P. 52(a) procedure is

directed to situations where a judge hears testimony and must find the facts from that evidence. In

a § 2255 case, especially without an evidentiary hearing, the purposes intended to be served by

Rule 52(a) are not present. Accordingly, McShan’s Motion for findings and conclusions (ECF

No. 511) is DENIED. However, the Magistrate Judge will consider the proposed findings and

conclusions as relevant to the recommittal.



Supplemental Analysis



Ground One: Ineffective Assistance of Appellate Counsel: Failure to Develop Double
Jeopardy Claim


       In his First Ground for Relief, McShan claimed he received ineffective assistance of

appellate counsel when his appellate attorney did not adequately develop his Double Jeopardy

claim arising out of re-polling the jury. The Report concluded that, because the Double Jeopardy

claim was without merit, it could not be ineffective assistance of appellate counsel to fail to

“develop” it (Report, ECF No. 499, PageID 4548).



                                                2
       McShan objects to the following language in the Report:

               Particularly with respect to appellate counsel, McShan misreads
               the appellate opinion in asserting it was the double jeopardy issue
               they did not reach because it was not developed. In fact, it was the
               alleged error in the failure to sever Frederick’s trial from David’s
               which was undeveloped. See [United States v.] McShan, 757 Fed.
               App’x [454,] 460-61 (6th Cir. 2018).


(Objections, ECF No. 506, PageID 4568, 4570 citing Report, ECF No. 499, PageID 4543, 4548).

       One of McShan’s issues on appeal was the denial of his motion to sever his trial from that

of his brother David. As to this issue, the United States Court of Appeals for the Sixth Circuit

wrote that “Frederick’s treatment of this claim in his opening brief is so perfunctory that we might

consider it forfeited.” McShan, 757 F. App‘x at460.

       In footnote 1, the Sixth Circuit also wrote regarding any Double Jeopardy claim:

               Frederick makes no meaningful double jeopardy argument.
               Although he fleetingly asserts that the trial court's re-polling of the
               jury violated his right against double jeopardy, he does nothing to
               develop the argument. He merely declares, without argument or
               citation, “that double jeopardy does in fact attach and the defendant-
               appellant can only be subjected to the penalties which he faced at
               the time of the original polling of the jury.” This will not do. Under
               this court’s caselaw, “issues adverted to in a perfunctory manner,
               unaccompanied by some effort at developed argumentation” are
               forfeited. United States v. Elder, 90 F.3d 1110, 1118 (6th Cir. 1996).

Id. at 458 n.1.   Thus, the Sixth Circuit found that McShan’s appellate counsel had given

perfunctory treatment to both the failure to sever issue and the double jeopardy issue. The Report

was correct in reading the Sixth Circuit as not reaching the double jeopardy claim because it was

not developed, as exemplified by the quoted footnote. While the circuit court also criticized the

perfunctory treatment given to the severance issue, it nonetheless decided that issue on the merits.

McShan, 757 F. App’x at 461.

                                                 3
       This discussion is, however, somewhat beside the point. The Report concluded Ground

One was without merit because the underlying claim of double jeopardy was without merit

(Report, ECF No. 499, PageID 4548.)



Ground Two: Double Jeopardy/Re-Empaneling



       In his Second Ground for Relief, McShan argued the merits of his double jeopardy claim.

The Report concluded the argument was without merit because

               [McShan] was never convicted of the lesser included offense of
               conspiring to distribute between 100 and 1000 grams of cocaine.
               Special Verdict Form No.1(a), required in order for the jury to make
               the finding regarding amount, is plainly checked to show the jury
               unanimously found the conspiracy involved a quantity of one
               kilogram or more (ECF No. 315, PageID 1038). That is the Special
               Verdict the judge misread. Judgment was never entered on the
               misreading and, as the Court of Appeals held, the misreading was
               corrected before the jury dispersed. After the misreading was cured,
               the jury unanimously assented on re-polling.

(Report, ECF No. 499, PageID 4548).

       McShan objects (ECF No. 506, PageID 4570-72), but raises nothing new. He relies on his

argument that the jury was “re-empaneled,” but that is plainly contradicted by the record. The jury

was re-polled and the Sixth Circuit upheld the result of the re-polling. McShan, 757 F. App’x at

459-60. McShan cites no authority, much less clearly established Supreme Court precedent, for

either the proposition that jeopardy attaches once a jury has been polled or that a re-polling

constitutes double jeopardy. Before a habeas court can grant relief, a petitioner must show that his

conviction is unconstitutional because it is contrary to or any objectively unreasonable application




                                                 4
of Supreme Court holdings. 28 U.S.C. § 2254(d). McShan has not done so with respect to his

double jeopardy argument.



Ground Three: Trial Court Lack of Jurisdiction



        In his Third Ground for Relief, McShan argues the trial court lost jurisdiction once it

discharged the jury. The Report recommended denying this claim because it had been forfeited

by not raising it on direct appeal (ECF No. 499, PageID 4549).

        McShan objects that “subject matter jurisdiction cannot be waived, forfeited, or

procedurally barred.” (Objections, ECF No. 506, PageID 4572, citing United States v. Cotton, 63

U.S. 625, 632 (2002)).

        McShan’s objection confuses two uses of the word “jurisdiction.” Federal district courts

have exclusive subject matter jurisdiction. “The district courts of the United States shall have

original jurisdiction, exclusive of the courts of the States, of all offenses against the laws of the

United States.” 18 U.S.C. § 3231; United States v. Lucido, 612 F.3d 871, 873-74 (6th Cir. 2010).

That is, federal district courts have exclusive subject matter jurisdiction over all criminal offenses

against the United States; they cannot be charged or tried in the state courts. A distinct concept is

jurisdiction over a particular case. Once a notice of appeal is filed, a district court loses jurisdiction

over that particular case until the court of appeals issues a mandate which returns jurisdiction to

the district court. However before a case can be appealed, there must be a final appealable

judgment. Judge Sargus entered no judgment here until after the jury had been re-polled.




                                                    5
           McShan argues that procedural default does not apply to a jurisdictional defect (Objections,

ECF No. 506, PageID 4572, citing United States v. Peter, 310 F.3d 709 1 (11th Cir. 2002)). In Peter

the circuit court held that procedural default does not apply to prevent issuance of the writ of error

coram nobis to relieve a defendant of a conviction for what had become a “non-offense” by virtue

of a post-conviction but retroactive reinterpretation of the statute of conviction by the Supreme

Court. The court did cite broader law for the proposition that subject matter jurisdiction cannot be

waived and therefore a claim of lack of subject matter jurisdiction cannot be forfeited. Id. at 712,

citing Louisville & Nashville R. Co. v. Mottley, 211 U.S. 149, 152 (1908), which held that lack of

subject matter jurisdiction can, indeed must, be raised sua sponte by a federal court.

           Here, McShan does not claim the District Court never had jurisdiction (as in Peter) or never

could have had jurisdiction (e.g., if he had been charged a violation of state law). Rather, he claims

the District Court lost jurisdiction and the court of appeals acquired it when the jury was

discharged. But no judgment was entered before the re-polling and the Sixth Circuit found the

jury was not discharged. Even assuming that the loss of jurisdiction is a defense that is not forfeited

when it is not raised on direct appeal, the defense is without merit here because the District Court

did not lose jurisdiction until it entered judgment. To put it another way, McShan cites no clearly

established Supreme Court precedent holding a district court loses jurisdiction in the circumstances

that occurred in this case.




1
    McShan gives the page citation as “719,” but no such case appears at that page.

                                                            6
Ground Four: Ineffective Assistance of Trial Counsel for Failure to Argue Double Jeopardy



        In his Fourth Ground for Relief, McShan claims he received ineffective assistance of trial

counsel because his trial attorney did not argue double jeopardy. The Report rejected this claim

because the underlying claim of double jeopardy is without merit, a position the Magistrate Judge

maintains on reconsideration (See Ground Two above.)

        In his Objections, McShan claims that jeopardy attached when the jury was first sworn

(Objections, ECF No. 506, PageID 4674), and that is a correct proposition of double jeopardy law.

Martinez v. Illinois, 572 U.S. 833, 834 (2014), quoting Crist v. Bretz, 437 U.S. 28, 35 (1978). But

that jury was never discharged until after it had been re-polled to correct the error in misreading

the verdict. McShan’s jeopardy did not terminate until the jury was in fact discharged after the re-

polling. Because McShan has no valid double jeopardy claim, it cannot have been ineffective

assistance of trial counsel to fail to raise such a claim.



Ground Five: Incorrect Use of the Amount of Heroin in Sentencing



        In his Fifth Ground for Relief McShan claims the court used an incorrect amount of heroin

in imposing his sentence. The Report rejected this claim on the basis that the jury made a special

verdict finding of the required amount (ECF No. 499, PageID 4549-50).

        McShan objects that in a conspiracy case “the conspiracy is supposed to be one amount for

all defendants.” (ECF No. 506, PageID 4576). Nothing in the Objections requires further analysis

of this claim.




                                                   7
Ground Six: Judge’s Ex Parte Communication with Jury Violates Due Process.



       In his Sixth Ground for Relief, McShan asserts the judge’s ex parte communication with

this jury, which he claims had been discharged, violated his Due Process rights. The Report

recommended denying this claim on the merits (ECF No. 499, PageID 4550-51) and McShan made

no objection.




Conclusion



       Having reconsidered the case in light of the Objections and of Defendant’s request for

findings of fact and conclusions of law, the Magistrate Judge again respectfully recommends that

Defendant’s Motion to Vacate be denied. Because reasonable jurists would not disagree with this

conclusion, it is also recommended that Petitioner be denied a certificate of appealability and that

the Court certify to the Sixth Circuit that any appeal would be objectively frivolous and should not

be permitted to proceed in forma pauperis.



January 17, 2020.

                                                            s/ Michael R. Merz
                                                           United States Magistrate Judge




                                                 8
                           NOTICE REGARDING OBJECTIONS

Pursuant to Fed. R. Civ. P. 72(b), any party may serve and file specific, written objections to the
proposed findings and recommendations within fourteen days after being served with this Report
and Recommendations. Because this document is being served by mail, three days are added under
Fed.R.Civ.P. 6. Such objections shall specify the portions of the Report objected to and shall be
accompanied by a memorandum of law in support of the objections. A party may respond to
another party’s objections within fourteen days after being served with a copy thereof. Failure to
make objections in accordance with this procedure may forfeit rights on appeal.




                                                9
